Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ishan Weerakoon on March 11, 2021.

The application has been amended as follows: 
a.) Amend claims 32, 33, 44, and 90 as follows: 

32.	(Amended) A multi-well assay plate comprising a plate body with a plurality of wells defined therein comprising: 
(a) a plurality of detection wells, wherein each detection well comprises a binding surface having a capture reagent immobilized thereon and 
(b) a plurality of reagent reconstitution wells, wherein each reagent reconstitution well comprises a reconstitutable labeled detection reagent, 
], and wherein said capture reagent and said reconstitutable labeled detection reagent are not in the same well. 

33.	(Amended) A multi-well assay plate comprising a plate body with a plurality of wells defined therein comprising: 
(a) a plurality of detection wells, wherein said detection wells 
(i) having well floors and well walls, wherein said well walls have inner wall surfaces and outer wall surfaces, 
	(ii) are arranged in a regular two dimensional pattern, and 
	(iii) comprise, on an inner [surface of each of said detection wells, a binding surface having capture reagent immobilized thereon an array; and 
(b) a plurality of reagent reconstitution wells, wherein said reagent reconstitution wells 
(i) have well floors and well walls, wherein said well walls are defined by outer wall surfaces of said detection wells and by rib elements connecting the outer wall surface of adjacent detection wells and 
(ii) comprise, in each reagent reconstitution well, a reconstitutable dry labeled detection reagent; 
], and wherein said capture reagent and said reconstitutable dry labeled detection reagent are not in the same well. 

44.	(Amended) A multi-well plate comprising a plate body with a plurality of wells defined therein comprising: 
(a) a plurality of first reagent wells holding a reconstitutable first dry reagent and 
(b) a plurality of second reagent wells holding a second dry reagent, 
wherein said first and second reagents are matched reagents for conducting an assay [], and wherein said reconstitutable first dry reagent and second dry reagent are not in the same well. 

90.	(Amended) The multi-well assay plate of [claim 33, wherein said binding surface is [for use in an electrochemiluminescence assay. 


Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Rech-Weichselbraun et al (US 2004/0171087) which discloses a multi-well assay plate with matched assay reagents in each well. However, the instant invention requires the matched assay reagents not be in the same well and thus distinguishes from the multi-well plate of Rech-Weichselbraun et al.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



3/12/2021